Citation Nr: 0728316	
Decision Date: 09/10/07    Archive Date: 09/25/07

DOCKET NO.  06-07 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Sarah E. Abraham, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1969 to 
February 1970, including combat service in the Republic of 
Vietnam, and his decorations include the Combat Infantryman 
Badge and the Bronze Star Medal "V" device.  He died in 
July 2004.  The appellant is the veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas.

In June 2007, the appellant testified at a hearing held 
before the undersigned Acting Veterans Law Judge.  On that 
date, the appellant submitted additional evidence that was 
accompanied by a waiver of RO consideration.  This evidence 
will be considered by the Board in the adjudication of this 
appeal.


FINDING OF FACT

The appellant was not married to the veteran for one year or 
more prior to the veteran's death; for any period of time 
when a child was born of the marriage (no children where born 
to them before the marriage); or before the expiration of 15 
years after termination of the period of service in which the 
injury or disease which caused the veteran's death was 
incurred or aggravated.


CONCLUSION OF LAW

The requirements for recognition of the appellant as the 
veteran's surviving spouse for VA death benefit purposes have 
not been met.  38 U.S.C.A. §§ 101(3), 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.1(j), 3.50, 3.52, 3.53, 3.54 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Because the application of the law to the undisputed facts is 
dispositive of this appeal, no discussion of VA's duties to 
notify and assist is necessary.  See Mason v. Principi, 16 
Vet. App. 129 (2002).  

The appellant argues that she should be entitled to 
dependency and indemnity compensation (DIC) benefits as the 
surviving spouse of the veteran.  In support, she asserts 
that the Social Security Administration recognizes her as the 
veteran's surviving spouse.  In addition, she maintains that 
VA should likewise recognize her as his surviving spouse for 
DIC purposes because the county in which she and the veteran 
were initially married still considers their February 1998 
marriage valid.  In this regard, while acknowledging that she 
signed papers seeking an annulment, which were filed in 
another county in the state, the appellant reports that she 
never wished to have their February 1998 annulled, that she 
annulment papers only at the behest of the veteran, and that 
she did not believe that the veteran would follow through on 
his stated intent and file for an annulment.  As such, she 
requests that, under the unique facts of this case, VA should 
recognize her as the veteran's surviving spouse for DIC 
purposes, so that she can receive DIC benefits as VA has 
already determined that the veteran's death was related to 
his period of military service.

VA law provides for entitlement to DIC benefits to a 
veteran's surviving spouse because of a service-connected 
death occurring after December 31, 1956.  38 U.S.C.A. § 
101(14); 38 C.F.R. § 3.5.  To be considered a "surviving 
spouse" of a veteran, the applicant must have been the 
veteran's spouse at the time of his death and have lived 
continuously with him from the date of their marriage to the 
date of his death, except where there was a separation due to 
the misconduct of the veteran or procured by the veteran 
without fault of the spouse. 38 C.F.R. § 3.50(b).

Death pension benefits may be paid to a surviving spouse who 
was married to the veteran for one year or more prior to the 
veteran's death; for any period of time if a child was born 
of the marriage, or was born to them before the marriage; or 
before the expiration of 15 years after termination of the 
period of service in which the injury or disease which caused 
the veteran's death was incurred or aggravated.

The uncontested facts show that the appellant and the veteran 
were initially married on February [redacted], 1998, and that the 
marriage was annulled on February [redacted], 1998.  The Board notes 
that the appellant is listed as the plaintiff on the 
annulment order.  The appellant and the veteran were married 
a second time on April [redacted], 2004.  The veteran died on July [redacted], 
2004, less than three months following their remarriage.  
Although the appellant contends that she never intended to 
have the February 1998 marriage annulled, and that she was 
not aware of the annulment until after the veteran's death, 
the record shows that a court granted an annulment of the 
February 1998 marriage.  Further, although the appellant 
contends that the April 2004 ceremony was only a "renewal of 
vows," a certificate of marriage was issued at that time.  
This type of document is issued at the time of a new 
marriage, not for renewing a current marriage.

For DIC purposes, the veteran and the appellant were only 
legally married from April [redacted], 2004, to July [redacted], 2004, and 
there were no children were born to the appellant and the 
veteran before or during this marriage.  The veteran was 
discharged from active duty in June 1970, more than 20 years 
prior to the February 1998 marriage and more than 30 years 
prior to the April 2004 marriage.  As such, the claim must be 
denied as lacking legal merit.  

In denying this claim, the Board acknowledges the veteran's 
valorous combat service and the unfortunate circumstances of 
the appellant's case.  The Board notes that the appellant's 
arguments essentially constitute a theory of equitable 
relief.  Although the Board denies her claim as a matter of 
law as lacking legal merit, the Board is sympathetic to her 
claim.  The Board, however, is without authority to grant it 
on an equitable basis and instead is constrained to follow 
the specific provisions of law.  See 38 U.S.C.A. § 7104 (West 
2002); Taylor v. West, 11 Vet. App. 436, 440-41 (1998); 
Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  


ORDER

Service connection for the cause of the veteran's death is 
denied.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


